Citation Nr: 1009302	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a herniated disc at 
L4-L5, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1989 to 
December 1990.  

By its decision of March 2009, the Board of Veterans' Appeals 
(BVA or Board) denied the Veteran's claim for increase for a 
herniated disc at L4-L5.  An appeal was thereafter taken to 
the United States Court of Appeals for Veterans Claims 
(Court) and the parties to that appeal jointly moved the 
Court to vacate the Board's decision of March 2009 and remand 
the matter to the Board for further consideration.  By its 
order of September 2009, the Court granted the parties' joint 
motion and the case has since been returned to the Board for 
further review.  

Notice is taken that the Department of Veterans Affairs (VA) 
Regional Office (RO) having jurisdiction over the Veteran's 
claims folder is the RO in Albuquerque, New Mexico, based on 
the Veteran's written request to have his claims folder 
transferred to that location and an email from that RO dated 
in March 2009 accepting jurisdiction based on the Veteran's 
request.  


REMAND

Received by the Board in December 2009 was the Veteran's 
request, through his attorney, for a video conference hearing 
at RO, with the Veteran's attorney being present at the 
Board's in Washington, DC.  Therefore, in order to give the 
Veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:

The Veteran should be scheduled for a 
video conference hearing at the RO before 
a Veterans Law Judge at the next 
available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


